Citation Nr: 0928089	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for a thoracic spine disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1972 to October 
1974.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this matter for 
additional development in September 2004 and March 2006.  In 
a September 2007 decision, the Board granted the Veteran's 
claim to reopen his service connection claim for a thoracic 
disorder, and remanded the reopened issue for additional 
medical inquiry.  

The Board notes that the Veteran claims service connection 
for several other disorders not currently on appeal.  These 
claims were adjudicated in the July 2007 Statement of the 
Case (SOC) of record.  In a VA Form I-9, the Veteran 
indicated that he wanted to appeal these issues to the Board.  
In February 2009, however, VA notified the Veteran that that 
appeal was untimely.  See 38 C.F.R. § 20.302.  Later that 
month, the Veteran filed a notice of disagreement (NOD) 
against that assessment.  

The record does not contain a SOC addressing the February 
2009 VA decision regarding timeliness.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  In the meantime, the United 
States Court of Appeals for Veterans Claims issued its 
decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).  
Therefore, this matter is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The medical evidence of record does not show by clear and 
unmistakable evidence that the Veteran's thoracic spine 
disorder does not relate to service.  



CONCLUSION OF LAW

The Veteran's pre-service thoracic spine disorder was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Veteran's Claim to Service Connection

The Veteran claims service connection for a thoracic spine 
disorder.      

The medical evidence of record supports the Veteran's claim 
that he has a current thoracic spine disorder, and that he 
had a thoracic spine disorder during service.  See 38 C.F.R. 
§ 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999) (in 
general, to establish service connection for a disability, a 
claimant must submit medical evidence of a current 
disability, medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service disease or injury).  
An October 2007 medical report of record, included in the 
record pursuant to the Board's September 2007 remand, notes a 
diagnosis of arthritic changes in the thoracic spine as a 
result of a compression fracture.  VA treatment records and 
reports show treatment and evaluation on numerous occasions 
since May 1998 for degenerative disc disease and degenerative 
joint disease of the thoracic spine.  And, as detailed in the 
September 2007 Board decision that reopened the Veteran's 
service connection claim, service treatment records, dated 
from November 1972 (one month following commencement of 
active service), note continuous treatment and assessment for 
a thoracic spine disorder throughout the Veteran's two years 
of active service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1153 (2002); 38 C.F.R. §§ 
3.303(a), 3.306 (2008).   

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2008), and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).

In this matter, the record shows that the Veteran underwent 
an induction medical examination in August 1972.  In the 
induction report of medical history, the Veteran noted that 
he had a pre-service spine disorder.  In the physician's 
comments section of the report, this history is noted as 
well.  In the accompanying induction report of medical 
examination, however, the Veteran's spine is noted as normal.  
In fact, the report does not mention anything about a pre-
service spine disorder, and most importantly, nothing about 
any residuals that may have existed at the time of the 
induction medical examination.  As such, the Veteran must be 
presumed to have entered active service with a sound spine.  
See 38 C.F.R. § 3.304(b)(1).  
    
To rebut the presumption of sound condition for disorders not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service - the second step necessary to rebut 
the presumption of soundness - a lack of aggravation may be 
shown by clear and unmistakable evidence that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

The record in this matter shows by clear and unmistakable 
evidence that, despite the findings of a normal spine in the 
August 1972 induction exam, the Veteran had a pre-service 
spine disorder.  The Veteran's service treatment records 
refer to treatment for a pre-service thoracic "compression 
fracture."  VA treatment records and reports, dated since 
February 1975, reflect the Veteran's admission that he 
injured his spine prior to service.  In an August 2006 
statement from the Veteran's mother, it is indicated that the 
Veteran ruptured a disc in his back prior to service.  And in 
statements of record, most recently in December 2008, the 
Veteran admits that he had a pre-service spine disorder.

Nevertheless, the evidence does not show by clear and 
unmistakable evidence that the Veteran's pre-service spine 
disorder was not aggravated by service.  38 U.S.C.A. 
§§  1111, 1153.  

The Board considered the October 2007 examiner's comment that 
"it does not appear" that the Veteran's pre-service spine 
disorder was "exacerbated beyond the normal progression by 
any in-service events."  While this evidence does not favor 
the Veteran's claim, it does not comprise clear and 
unmistakable evidence either.  This is particularly so in 
light of the evidence of record that does expressly favor the 
Veteran's claim.  Again, the service treatment records 
indicate that, despite the finding of a normal spine in 
August 1972, the Veteran manifested a spine disorder that 
required continuous treatment throughout service.  An 
orthopedic consultation, dated in June 1974, even stated that 
the Veteran had experienced "aggravated" back pain in 
service.  And, in the June 2002 VA compensation examination 
report of record, which formed the basis of the Board's 
decision to reopen this claim in September 2007, it is stated 
that the Veteran's thoracic spine disorder was "due to the 
compression fracture sustained in service."  Given the 
burdensome standard set forth under 38 U.S.C.A. § 1111, the 
Board cannot conclude that the evidence clearly and 
unmistakably shows that the Veteran's pre-service thoracic 
spine disorder was not aggravated by service.  38 U.S.C.A. §§ 
1111, 1153; 38 C.F.R. § 3.306(b).  

Service connection is therefore warranted for degenerative 
disc disease and degenerative joint disease of the thoracic 
spine.  


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the thoracic spine is granted.  


REMAND

As indicated in the Introduction, a SOC is due in this matter 
for the February 2009 decision to find untimely the Veteran's 
appeal of the issues listed in the July 2007 SOC.  See 
Manlincon, supra.  Accordingly, the case is REMANDED for the 
following action:

The RO should consider whether the recent 
decision in Percy v. Shinseki, 23 Vet. 
App. 37 (2009) affects its disposition of 
these matters and issue a proper 
statement of the case.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


